         Case 1:16-cr-00632-VEC Document 71-5 Filed 03/22/19 Page 1 of 4



Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007

February 1, 2019

Dear Judge Caproni,

I am writing this letter to you on behalf of my father, Todd Howe. I hope this will help give you a
good idea of the Todd Howe that I know, love, and admire so much, as you decide his
sentence.

I am 29 years old and the oldest child in our family. I grew up in Washington D.C. and attended
Union College in upstate New York. After college I moved to New York City, which I have called
home for the past six years. I work at
           , I have been there for about two years.

As I sit here trying to summarize everything my father means to me, I get so emotional. My dad
has always gone above and beyond as a father. He has been there for me for everything, from
my earliest memories to today, from when I moved to New York and started my first job to the
emergency surgery I had in the summer almost two years ago. And, of course, he has been
instrumental in helping me understand and manage the anguish brought on by this investigation
and the charges brought against him.

We are an extremely close family. My dad and mom taught my brother and me the difference
between right and wrong, the importance of working hard and always doing our best, and being
kind to people. And my dad did that by the examples he set. He set high standards for how we
were all to conduct ourselves and always encouraged us to be honest, kind, and to give back to
our community.

That my dad raised me in this way is why I was completely shocked when I first heard about the
investigation; it was so out of character that my dad would do anything remotely wrong or illegal.
He had such high standards for himself and us all. I was absolutely certain that he would be
cleared of all the charges. It has been so difficult for me to acknowledge that my dad could be
so diligent about teaching us the value of hard work and honesty while he was not fully living
those values himself.

My dad was very proud of his career and the work he did while in government and working for
WOH. And, I was really proud of him and the issues he worked on that helped make the country
and New York a better place to live. Because of his and my mother’s work, my life goals in
terms of employment and family are based on the experiences and examples set by my
         Case 1:16-cr-00632-VEC Document 71-5 Filed 03/22/19 Page 2 of 4



parents. My high school summers were spent volunteering at nonprofits in Washington D.C.,
because my dad instilled the importance of giving back. My jobs after college have been with
museums that work to enrich the lives of so many. Again, it has been hard to reconcile that my
dad guided me in this direction while he was involved in activities that are not consistent with the
value of helping others.

But, the fact that he was able to teach me these things even while he was doing things that
were wrong tells me that the good part of him is his true nature, and that it is this part of him that
will lead him forward in remaking his life. In this way, he is still a positive example to me.

There are so many other examples of my dad’s caring nature that shaped who I am. My dad
has always opened up our home and family when others needed assistance. When my aunt got
divorced and moved to DC, my Dad worked so hard to help find a nice place for her to live and
always included her in our family activities and trips. When my uncle died suddenly, my dad
took in his sister so she would not have to be alone. She stayed with us during the holidays,
visited with us in the summer and traveled with us. He was the perfect brother to his grieving
older sister, always checking in and making sure she had someone to talk to.

My dad’s willingness to take care of others extended beyond our family. One year, we acted as
the U.S. family to a school friend of my brother’s from Ghana who was not able to travel home to
be with his family.     spent the holidays and part of one summer with us and we all cared for
him, but especially my dad treated him like a true member of our family. I was not sure about the
addition to our family at first, but my dad’s example and kindness taught me to accept     into
our family.

My dad also exemplified kindness in small ways. He took the time to meet with and offer job
advice to a friend of mine who my dad didn't even know. My dad anonymously shoveled
neighbors’ driveways and walkways in snow storms. He took in one of his close friends on
Thanksgiving who was going through a divorce. My dad truly cares more about helping others
than himself.

There are hundreds more examples like these that show my dad’s true self, and that no one
knows about except those of us who have witnessed them first hand. That’s the thing about my
dad: he doesn’t do these acts to be recognized or to get something in return, he does them
because helping people makes him happy and is the right thing to do. He’s kind and helpful
beyond anyone I’ve ever known.

He has also been there for me in my adult years whenever I’ve needed him and without regard
for what was going on in his own life. About two years ago, shortly after the news came out
about the investigation, I had to have emergency surgery in the middle of the night and stay in a
New York City hospital for an extended period. My parents dropped everything and came to the
city late that night to be with me when I woke up from the surgery.
         Case 1:16-cr-00632-VEC Document 71-5 Filed 03/22/19 Page 3 of 4



For anyone else but my dad, it would have been terrifying to go back to New York, the center of
the investigation where every newspaper wrote about the story for weeks on end. That same
awful picture of my dad was in papers on newsstands throughout the city during that time and
seen by so many of my friends, coworkers and other New Yorkers.

But my dad came to the city and completely focused on helping me get my health back. He
patiently walked me up and down the hospital halls, worked with me to get my breathing
exercises done and made sure I was eating. I never would have made it without his love, caring,
and determination to see me recover. He had the worst imaginable pressures and worries to
handle as his career and life were falling apart, but he led me to believe that I was all that
mattered to him. That’s the way he always acted.

After all that has happened with the investigation and trials, I am so proud of my father for
moving to Idaho and leaving his former life behind. He did this because he wanted to start fresh
and he is doing just that. He loves his new job working outside. Throughout the late summer
and fall, he got up at sunrise to ride his bike to work. He has continued to work overtime and
receive the praise of his supervisor throughout his work in the winter season as well. My parents
have simplified everything about their lifestyle. My dad’s wonderful qualities of working hard,
being kind and doing his best are again at the center of his life and are why he has been able to
succeed in all the changes he has made.

I should also mention that I had the unique perspective of seeing my dad while he was
incarcerated at the MCC since I was the only family member who lived in New York and was
able to visit him. The MCC is likely one of the worst places a person can be. It was horrific for
me just to visit; the guards treated me and the other visitors like we were less than human. It
was an awful, terrifying experience, but I was able to leave after my visits. My father endured
many hardships at the MCC for months on end.

Being at the MCC for 6 months took about 10 years off of my dad’s life. He had little appetite,
his hair turned grey, and he lost so much weight. My dad slept with rodents and slept in extreme
temperatures. He cracked his head when he was pushed down the stairs by an inmate and he
was injured again by another inmate who kicked him so hard while taking a shower that his
Achilles ruptured. My dad still walks with a limp, but is getting physical therapy to help. All the
while, his future and release was uncertain.

But my dad remained positive and, surprisingly, the MCC taught him and our family that life is
precious. Even at MCC he tried to make the best of the situation. He shared his food with
inmates, made friends who I met when I visited, and he tried to help some of the younger
inmates better cope with life there. I’m proud to say that even while at the MCC my dad’s
character was evident and strong.

This entire experience has been so devastating for my dad, mom, brother and myself, and it has
taken a toll on our extended family, too. But despite all this, my dad continues to inspire me to
         Case 1:16-cr-00632-VEC Document 71-5 Filed 03/22/19 Page 4 of 4



stay strong and do my best even when confronted with unthinkable obstacles. He has learned
so much from this trying experience, and I am awed by how focused he is on moving forward,
doing what is right, and keeping our family strong together.

I hope this letter will help you see that my father is a good person at heart who made some
terrible mistakes and choices, but is working hard and using his best qualities to start a new life
in Idaho. I hope you will take into account that he stepped up, told the truth to the government
and helped however he could despite the awful consequences he and our whole family
suffered. I hope that the time he spent at the MCC will matter. I hope you will take all of this into
account while determining his sentencing.

Thank you very much.

Sincerely,

Hannah Howe
